

117 S433 IS: New Deal for New Americans Act of 2021
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 433IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Markey (for himself, Ms. Hirono, Mr. Blumenthal, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish the National Office of New Americans, to reduce obstacles to United States citizenship, to support the integration of immigrants into the social, cultural, economic, and civic life of the United States, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the New Deal for New Americans Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—New Americans and integrationSec. 101. Definitions.Sec. 102. National Office of New Americans.Sec. 103. Federal Initiative on New Americans.TITLE II—Programs To promote citizenship, integration, and prosperitySec. 201. Definitions.Sec. 202. Sense of Congress on access to legal counsel.Sec. 203. Legal Services and Immigration Assistance grant program.Sec. 204. English as a Gateway to Integration grant program.Sec. 205. Workforce Development and Shared Prosperity grant program.Sec. 206. Department of Homeland Security grants.Sec. 207. United States Citizenship and Integration Foundation.Sec. 208. Pilot program to promote immigrant integration at State and local levels.Sec. 209. Authorization of appropriations for Foundation and pilot program.TITLE III—Reducing barriers to citizenshipSec. 301. Sense of Congress.Sec. 302. Immigration service fees.Sec. 303. Waiver of English requirement for senior new Americans.Sec. 304. Reduce financial obstacles to naturalization.Sec. 305. Naturalization for certain United States high school graduates.Sec. 306. Family integration.Sec. 307. Revision of grounds for deportation.Sec. 308. Waiver to ensure access to citizenship.Sec. 309. Naturalization ceremonies.Sec. 310. Proud to Be a United States Citizen Program.Sec. 311. Mission of U.S. Citizenship and Immigration Services.Sec. 312. Automatic registration of eligible individuals.Sec. 313. Department of Homeland Security assistance in registration.Sec. 314. Voter protection and security in automatic registration.Sec. 315. Effective date.TITLE IV—Refugee resettlement and integrationSec. 401. Definition of Secretary.Sec. 402. Minimum number of refugees to be admitted.Sec. 403. Pre-arrival English language and work orientation training for approved refugee applicants.Sec. 404. Update of reception and placement grants.Sec. 405. Case management grant program.Sec. 406. Increase in cash payments.TITLE V—Protections for immigrantsSec. 501. Personally identifiable information.Sec. 502. Voluntary participation in integration and inclusion activities.2.DefinitionsIn this Act:(1)ImmigrantThe term immigrant means an individual who—(A)is not a citizen or national of the United States;(B)is present in the United States; and(C)(i)is in any status under the immigration laws; or(ii)(I)is not in any status under the immigration laws; and(II)intends to resident permanently in the United States.(2)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)). (3)RefugeeThe term refugee has the meaning given the term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).INew Americans and integration101.DefinitionsIn this title:(1)DirectorThe term Director means the Director of the National Office of New Americans.(2)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(3)OfficeThe term Office means the National Office of New Americans established by section 102(a).102.National Office of New Americans(a)Establishment of the National Office of New AmericansThere is established within the Executive Office of the President an office to be known as the National Office of New Americans.(b)PurposesThe purposes of the Office are the following:(1)To welcome and support immigrants and refugees in the United States.(2)To promote and support immigrant and refugee integration into, and inclusion in, the social, cultural, economic, and civic life of the United States.(3)To ensure that the Federal Government and Federal agencies promote the pursuit of United States citizenship among immigrants and refugees.(4)To ensure access to quality English language learning programs that support the successful integration of immigrant adults, including by enhancing—(A)employment and career prospects and economic integration; and(B)social integration in local communities and participation in civic life, including engagement with State and local governments, schools, and private and nonprofit community institutions.(5)To improve access to workforce development programs, including by ensuring that such programs meet the demand and the unique language, training, and educational needs of immigrants and refugees.(6)To coordinate the efforts of Federal, State, and local entities to support the effective social, economic, linguistic, and civic integration of immigrants, refugees, and the children of immigrants and refugees.(7)To provide advice and leadership to the President, Members of Congress, and other Federal Government officials on the challenges and opportunities facing such entities with respect to immigrant and refugee integration.(8)To evaluate the scale, quality, and effectiveness of Federal Government efforts with respect to immigrant and refugee social and economic integration, including access to United States citizenship, English language learning, education, and workforce development programs.(9)To identify the anticipated effects of new Federal policies on existing integration efforts and advise the President on how to address potential integration needs and the effects of such policies.(10)With respect to immigrant and refugee integration efforts, to consult on a biannual basis with State and local government officials on challenges and opportunities presented by such efforts.(11)With respect to the activities described in paragraphs (8) through (10), to ensure the inclusion of the perspectives of immigrants and refugees.(12)With respect to the administration of the grant programs under title II, to consult with the applicable heads of Federal agencies.(13)To submit to the President and the appropriate committees of Congress a biannual report that describes the activities of the Office and the results of the consultation processes described in paragraphs (10) through (12). (c)Director(1)In generalThe Office shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate.(2)ResponsibilitiesThe Director shall—(A)establish policies, objectives, and priorities for the Office with respect to immigrant and refugee integration;(B)with the assistance of the Deputy Director for Citizenship and Inclusion, the Deputy Director for Workforce and the Economy, the Deputy Director for Children's Integration Success, and the Associate Director of State and Local Affairs, carry out the purposes of the Office, as described in subsection (b);(C)serve as the Chair of the Federal Initiative for New Americans established under section 103;(D)make recommendations to the President on changes in the organization, management, programs, and budget of the Federal agencies to promote the integration of immigrants and refugees;(E)with respect to efforts to promote United States citizenship and the integration of immigrants and refugees, consult, support, and coordinate with State and local governments; and(F)serve as a member of the Domestic Policy Council and the National Economic Council. (3)Powers of the DirectorIn carrying out the responsibilities under paragraph (2) and the purposes under subsection (b), the Director may—(A)select, appoint, employ, and fix compensation of such officers and employees as may be necessary to carry out such responsibilities and purposes;(B)with the concurrence of the head of the applicable Federal agency, direct the temporary reassignment within the Federal Government of personnel employed by such Federal agency;(C)use for administrative purposes, on a reimbursable basis, the available services, equipment, personnel, and facilities of Federal, State, and local agencies;(D)procure the services of experts and consultants, in accordance with section 3109 of title 5, United States Code (relating to appointments in the Federal service) at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable for level GS–18 of the General Schedule under section 5332 of title 5, United States Code;(E)accept and use donations of property from Federal, State, and local government agencies;(F)use the mail in the same manner as other Federal agencies; and(G)monitor the implementation of immigrant and refugee integration-related activities of the Federal Government, including by—(i)conducting program and performance audits and evaluations of each Federal agency; and(ii)requesting assistance from the Inspector General of the applicable Federal agency in such audits and evaluations. (d)Deputy Directors(1)In generalThere shall be in the Office a Deputy Director for Citizenship and Inclusion, a Deputy Director for Workforce and the Economy, and a Deputy Director for Children's Integration and Success, each of whom shall be appointed by the President, in consultation with the Director.(2)Responsibilities(A)Deputy Director for Citizenship and InclusionThe Deputy Director for Citizenship and Inclusion shall, among other duties as assigned by the Director, assist the Director in promoting—(i)inclusion of immigrants and refugees in the social, economic, and civic life of their communities and the United States; and (ii)access to United States citizenship.(B)Deputy Director for Workforce and the EconomyThe Deputy Director for Workforce and the Economy shall, among other duties as assigned by the Director, assist the Director in—(i)promoting participation of immigrants and refugees in the United States workforce; and(ii)increasing the contributions of immigrants and refugees to the United States economy. (C)Deputy Director for Children's Integration SuccessThe Deputy Director for Children's Integration Success shall, among other duties as assigned by the Director, assist the Director in ensuring that Federal policies and programs intended to support the healthy development and educational success of children are effective in reaching and serving the children of immigrant families.(e)Bureau of State and Local Affairs(1)In generalThere is established within the Office a Bureau of State and Local Affairs.(2)Associate Director(A)In generalThe Bureau of State and Local Affairs shall be headed by an Associate Director of State and Local Affairs, who shall be appointed by the President, in consultation with the Director.(B)DutiesThe Associate Director of State and Local Affairs shall, among other duties as assigned by the Director, assist the Director in coordinating the efforts of State and local entities to support the economic, linguistic, and civic integration of immigrants, refugees, and the children of immigrants and refugees.(f)LimitationAn individual may not serve as Director, Deputy Director for Citizenship and Inclusion, Deputy Director for Workforce and the Economy, Deputy Director for Children's Integration Success, or Associate Director of State and Local Affairs while serving in any other position in the Federal Government.(g)Access by CongressThe establishment of the Office within the Executive Office of the President shall not affect access to the Office by a Member of Congress or any member of a committee of the Senate or the House of Representatives, including access to—(1)any information, document, or study in the possession of, or conducted by or at the direction of, the Director; or(2)personnel of the Office.103.Federal Initiative on New Americans(a)EstablishmentNot later than 180 days after the confirmation of the Director of the Office, the Director shall establish within the Office a Federal Initiative on New Americans (referred to in this section as the Initiative).(b)PurposeThe purposes of the Initiative are—(1)to welcome and support immigrants and refugees in the United States;(2)to establish a coordinated Federal program to respond effectively to immigrant and refugee integration issues; and(3)to advise and assist the Director in identifying and implementing the necessary policies to carry out such program.(c)MembershipThe Initiative shall be composed of—(1)the Director, who shall serve as Chair;(2)the Secretary of the Treasury;(3)the Attorney General;(4)the Secretary of Commerce;(5)the Secretary of Labor;(6)the Secretary of Health and Human Services;(7)the Secretary of Housing and Urban Development;(8)the Secretary of Education;(9)the Secretary of Homeland Security;(10)the Secretary of State;(11)the Director of the Office of Refugee Resettlement;(12)the Director of the Small Business Administration;(13)the Director of the Office of Management and Budget;(14)the Director of the Bureau of Consumer Financial Protection; and(15)any other individual—(A)invited by the Director to participate; and(B) who occupies a position listed under level I or II of the Executive Schedule, as provided in sections 5312 and 5313 of title 5, United States Code.(d)Duties(1)In generalThe Initiative shall meet at the call of the Chair and perform such duties as the Chair reasonably requires.(2)Coordinated response to immigrant and refugee issuesThe Initiative shall join with Federal agencies in providing a coordinated Federal response to adequately address matters that affect the lives of immigrant and refugee families and local communities with growing immigrant and refugee populations, including access to—(A)English language learning;(B)adult education and workforce training;(C)occupational licensure;(D)early childhood care and education;(E)elementary, secondary, and postsecondary education;(F)health care;(G)naturalization;(H)civic engagement;(I)immigration assistance and legal services;(J)economic development; (K)language access services; and(L)other services the Director identifies as aiding the integration of immigrants and refugees into the social, cultural, economic, and civic life of the United States.(3)Liaison with Federal agencies(A)In generalEach member of the Initiative shall serve as a liaison to the Federal agency of the member to ensure that the Federal agency coordinates with and responds to the recommendations of the Initiative in a timely and meaningful manner.(B)Duties of a liaisonThe duties of each member as a Federal agency liaison include—(i)developing, for the applicable Federal agency, immigrant and refugee integration goals and indicators;(ii)implementing the biannual consultation process described in section 102(b)(10) by consulting with the State and local counterparts of the Federal agency;(iii)reporting to the Initiative on the progress made by the Federal agency in achieving the goals and indicators described in clause (i); and(iv)upon request by the Director and subject to laws governing disclosure of information, providing such information as may be required to carry out the responsibilities of the Director and the functions of the Office.(4)Recommendations of the InitiativeNot later than 1 year after the date on which the Initiative becomes fully operational, and every 2 years thereafter, the Director shall submit to Congress a report that includes the following:(A)Findings from the consultation process described in section 102(b)(10), including a description of the immigrant and refugee integration opportunities offered by, and integration challenges facing, State and local governments.(B)An assessment of the effects of, and recommendations with respect to, pending legislation and executive branch policy proposals.(C)A description of the possible effects of pending legislation and executive branch policy proposals on immigrant and refugee integration.(D)An identification of any Federal program or policy that has a negative impact on immigrants, refugees, and local communities with growing immigrant and refugee populations, as compared to the general population, and recommendations for changes to any such program or policy.(E)Recommendations on legislative solutions to better support the successful integration of immigrants and refugees and the children of immigrants and refugees.IIPrograms To promote citizenship, integration, and prosperity201.DefinitionsIn this title:(1)FoundationThe term Foundation means the United States Citizenship and Integration Foundation established under section 207.(2)Service areaThe term service area means the jurisdiction or geographical area in which an entity carries out activities using funds awarded under this title. (3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 202.Sense of Congress on access to legal counselIt is the sense of Congress that—(1)immigration law is so complex that it is nearly impossible, and therefore unjust, for immigrants to navigate the immigration system without legal assistance or represent themselves in immigration court;(2)immigrants without legal counsel are far more likely, as compared to immigrants with legal counsel, to be denied immigration benefits or be deported, which may result in dire consequences, including—(A)the denial of lawful immigration status or United States citizenship;(B)loss of livelihood;(C)the separation of an immigrant from, or the inability of an immigrant to support, his or her family; (D)life-threatening danger in the country of origin of an immigrant; and(E)a long-term or permanent ban on reentering the United States; and(3)consistent with the United States values of fairness and justice and the Fifth Amendment to the Constitution of the United States, which guarantees all individuals the due process of law, any individual subject to immigration proceedings or the appeal of a proceeding before an immigration judge or the Attorney General should have the right to be represented by counsel, including Government-funded counsel, regardless of the ability of the individual to pay.203.Legal Services and Immigration Assistance grant program(a)In generalThe Attorney General, acting through the Director of the Executive Office for Immigration Review, in consultation with the Director of the National Office of New Americans, shall award legal services and immigration assistance grants to eligible entities.(b)Eligibility criteriaAn entity eligible to receive a grant under this section is a State or unit of local government, a Tribal government, a private organization, a community-based organization, or a nonprofit organization that—(1)provides authorized direct legal assistance to immigrants;(2)in the case of an entity that has previously been awarded a grant under this section, uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of the amount received under this section;(3)provides immigration education, outreach, and quality paralegal services to immigrants, in coordination with immigration attorneys or representatives accredited by the Recognition and Accreditation Program of the Executive Office for Immigration Review; and(4)submits to the Director of the Executive Office for Immigration Review an application at such time, in such manner, and containing such information as the Director may reasonably require.(c)Use of funds(1)In generalFunds awarded under this section shall be used to provide to eligible immigrants legal assistance relating to the immigration status of such immigrants, or related services, which may include—(A)outreach and education to identify and support immigrants in need of legal services;(B)liaison services to connect immigrants with trusted legal service providers, social service organizations, and government representatives;(C)screening to assess the eligibility of an immigrant for any status under the immigration laws;(D)completing applications for immigration benefits;(E)translation and interpretation services;(F)gathering documents, including documents relating to proof of identification, employment, residence, family relationships, and tax payment;(G)completing applications for any waiver under the immigration laws for which an eligible immigrant and qualifying family members may be eligible; and(H)with respect to applications relating to United States citizenship, assistance with application preparation and the naturalization process, including preparation for the English and civics exams. (2)Eligible immigrantsAn immigrant shall be eligible to receive the assistance described in paragraph (1) if the immigrant is seeking—(A)to become a lawful permanent resident or naturalized citizen of the United States;(B)to establish that he or she has derived or acquired United States citizenship; or(C)relief from removal and authorization to remain lawfully in the United States.(d)ConditionsAs a condition of receiving a grant under this section, a participating entity shall—(1)submit to the Attorney General a certification that the proposed uses of grant funds by the entity—(A)are consistent with this section; and(B)meet the criteria determined by the Attorney General, in consultation with the Director of the National Office of New Americans; and(2)make a reasonable effort to estimate the number of immigrants who live in the service area.(e)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Director of the Executive Office for Immigration Review the following:(1)A report that describes—(A)each activity carried out by the entity funded entirely or partially by the grant funds;(B)the service area;(C)the estimate made under subsection (d)(2);(D)the number of immigrants who received legal assistance funded entirely or partially by the grant funds;(E)a disaggregation of the costs of each service provided using the grant funds and the average per capita cost of providing the service; and(F)the primary languages spoken in the service area.(2)An evaluation of any program of the entity for which grant funds were used, including—(A)an assessment of the effectiveness of the program;(B)recommendations for improving the program; (C)an assessment of whether the legal services needs of the service area have been met; and(D)in the case of an assessment under subparagraph (C) that such needs have not been met, a description of the additional assistance required to meet such needs.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2022 through 2023.(g)DefinitionsIn this section:(1)Service areaThe term service area means the jurisdiction or geographical area in which an entity carries out activities using funds awarded under this section.(2)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.204.English as a Gateway to Integration grant program(a)AuthorizationThe Assistant Secretary for Career, Technical, and Adult Education at the Department of Education and the Assistant Secretary for the Administration for Children and Families at the Department of Health and Human Services (referred to in this section as the Assistant Secretaries), in consultation with the Director of the National Office of New Americans, shall award English as a Gateway to Integration grants to eligible entities.(b)EligibilityAn entity eligible to receive a grant under this section is a State or unit of local government, a Tribal government, a private organization, an educational institution, a community-based organization, or a nonprofit organization that—(1)in the case of any applicant that has previously received a grant under this section, uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of the amount received from the English as a Gateway to Integration program to carry out such program;(2)submits to the Assistant Secretaries an application at such time, in such manner, and containing such information as the Assistant Secretaries may reasonably require, including—(A)a description of the target population to be served, including demographics, literacy levels, integration needs, and English language levels of the target population; and(B)the assessment and performance measures that the grant recipient plans to use to evaluate the integration and English language learning progress of students and overall success of the instruction and program;(3)demonstrates collaboration with public and private entities to provide the instruction and assistance described in subsection (c)(1);(4)provides integration-focused English language programs that—(A)teach integration and English language skills to—(i)lower-educated individuals;(ii)limited English proficient (LEP) individuals; and(iii)parents and others who are caretakers of young children;(B)support and promote the social, economic, and civic integration of adult English language learners and their families; and(C)equip adult English language learners for ongoing independent study and learning beyond classroom or formal instruction; and(5)(A)is located in 1 of the 10 States with the highest rate of foreign-born residents; or(B)is located in an area that has experienced a large increase in the population of immigrants during the most recent 10-year period relative to past migration patterns, based on data compiled by the Office of Immigration Statistics or the United States Census Bureau.(c)Use of funds(1)In generalFunds awarded under this section shall be used to provide English language and integration knowledge and skill instruction along with student guidance and navigation services to learners. Such instruction shall advance the integration of students in order to help them—(A)build their knowledge of United States history and civics;(B)prepare for United States citizenship and the naturalization process;(C)gain digital literacy;(D)understand and support children’s success within the early childhood, K–12, and postsecondary education systems;(E)gain financial literacy;(F)build an understanding of the housing market and systems in the United States;(G)learn about and access the United States, State, and local health care systems;(H)prepare for a high school equivalency diploma or postsecondary training or education; and(I)prepare for and secure employment.(2)Design of programFunds awarded under this section shall be used to support program designs that may include the following elements:(A)English language and integration knowledge and skill instruction in a classroom setting, along with associated guidance and navigation supports provided that such setting is in a geographic location accessible to the population served.(B)English language and integration knowledge and skill instruction programs that may incorporate online and digital components, such as the use of mobile phones, computers, and blended or distance learning platforms.(C)Educational support and specialized instruction for adult English language learners with low levels of literacy in their first language.(D)Two-generation approaches designed to support children’s school success and lift family integration trajectories.(d)CertificationIn order to receive a payment under this section, a participating entity shall submit to the Assistant Secretaries a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Assistant Secretaries.(e)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Assistant Secretaries the following:(1)A report that describes—(A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;(B)the service area;(C)the number of immigrants in the service area;(D)the primary languages spoken in the service area;(E)the number of adult English language learners receiving assistance that was funded entirely or partially by grant funds received by the entity under this section; and(F)a breakdown of the costs of the program services provided and the average per capita cost of providing such instruction.(2)An evaluation of any program of the entity using grant funds under this section, including—(A)an assessment of—(i)the effectiveness of such program and recommendations for improving the program; and(ii)whether the English language and integration knowledge and skill instruction needs of the service area have been met;(B)in the case of an assessment under subparagraph (A)(ii) that such needs have not been met, a description of the additional assistance required to meet such needs; and(C)the results of any assessment or evaluation of progress or success described in subsection (b)(2)(B).(f)DefinitionsIn this section:(1)Adult English language learnerThe term adult English language learner refers to an individual age 16 or older who is not enrolled in secondary school and who is limited English proficient.(2)English language learner; limited English proficientThe terms English language learner and limited English proficient describe an individual who does not speak English as their primary language and who has a limited ability to read, speak, write, or understand English.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2022 through 2023.205.Workforce Development and Shared Prosperity grant program(a)Declaration of policyIt is the policy of the United States—(1)that adults shall have equitable access to education and workforce programs that—(A)help them learn basic skills in reading, writing, mathematics, and the English language; and(B)equip them with occupational skills needed to secure or advance in employment, fill employer needs, and support themselves and their families;(2)to strengthen the economy by helping adults with limited skills to attain recognized postsecondary credentials (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); and(3)that workforce programs for adults with limited skills use a pre-apprenticeship or integrated education and training approach that allows adults to acquire basic skills while pursuing occupational or industry-specific training.(b)AuthorizationThe Assistant Secretary for Career, Technical, and Adult Education at the Department of Education and the Assistant Secretary for Employment and Training at the Department of Labor (referred to in this section as the Assistant Secretaries), in consultation with the Director of the National Office of New Americans, shall award Workforce Development and Shared Prosperity grants, on a competitive basis, to State, local, and Tribal governments or other qualifying entities described in subsection (c), in collaboration with State and local governments.(c)Qualifying entitiesQualifying entities under this section may include—(1)an educational institution;(2)a private organization;(3)a community-based organization; or(4)a nonprofit organization.(d)EligibilityA State, local, or Tribal government or qualifying entity in collaboration with a State, local, or Tribal government is eligible to receive a grant under this section provided that the State, local, or Tribal government or entity—(1)supports and promotes the economic integration of immigrants;(2)has expertise in workforce development and adult education for the purpose of developing and implementing pre-apprenticeship programs or integrated education and training programs;(3)in carrying out the grant program, includes at least one entity—(A)with expertise in providing training in a workforce sector in which immigrant workers are heavily represented or in which there is a demonstrated need for immigrant workers to fill jobs; and(B)with expertise in providing adult basic education services to immigrants;(4)uses matching funds from non-Federal sources, which may include in-kind contributions, equal to 25 percent of the amount received from the Workforce Development and Shared Prosperity grants program to carry out such program; and(5)submits to the Assistant Secretaries an application at such time, in such manner, and containing such information as the Assistant Secretaries may reasonably require, including—(A)a description of the target population to be served, including demographics, and English proficiency, educational, and skill levels of the target population;(B)the specific integrated education and training model to be implemented;(C)how the program will be designed and implemented by educators with expertise in adult education, English language instruction and occupational skills training;(D)the occupation or industry for which the program will prepare students for employment and the education and training progress or employer-recognized credentials the program is designed to support participants in achieving;(E)evidence of employer demand for the skills or occupational training offered by the grant program;(F)how the program will provide student support services including guidance counseling in order to promote student success; and(G)the assessment and performance measures that the grant recipient plans to use to evaluate—(i)the progress of adult learners in acquiring basic skills such as reading, writing, mathematics, and the English language; and(ii)the success of the grant program in preparing students for employment and in helping them find employment or advance in employment.(e)CertificationIn order to receive a payment under this section, a participating entity shall submit to the Assistant Secretaries a certification that the proposed uses of grant funds by the entity are consistent with this section and meet all necessary criteria determined by the Assistant Secretaries in consultation with the Director of the National Office of New Americans.(f)Annual report and evaluationNot later than 90 days after the end of each fiscal year for which an entity receives grant funds under this section, the entity shall submit to the Assistant Secretaries the following:(1)A report that describes—(A)the activities undertaken by the entity that were funded entirely or partially by the grant funds;(B)the service area;(C)the number of immigrants in the service area;(D)the primary languages spoken in the service area; and(E)a breakdown of the costs of each of the services provided and the average per capita cost of providing such services.(2)An evaluation of any program of the entity using grant funds under this section, including—(A)an assessment of—(i)the effectiveness of such program and recommendations for improving the program; and(ii)whether the adult education and workforce development needs of the service area have been met and if not, what further assistance is required to meet such need;(B)in the case of an assessment under subparagraph (A)(ii) that such needs have not been met, a description of the additional assistance required to meet such needs; and(C)the results of any assessment or evaluation of progress or success described in subsection (d)(5)(G).(g)DefinitionsIn this section:(1)Adult educationThe term adult education means academic instruction and education services below the postsecondary level that increase an individual’s ability to read, write, and speak English and perform mathematics or other activities necessary for the attainment of a secondary school diploma or its recognized equivalent, transition to postsecondary education and training, or obtain employment.(2)Integrated education and trainingThe term integrated education and training means instruction that provides adult education, literacy and English language activities concurrently and contextually with workforce preparation activities and workforce training for a specific occupation or occupational cluster for the purpose of educational and career advancement.(3)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of services designed to prepare individuals to enter and succeed in a registered apprenticeship program.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2022 through 2023.206.Department of Homeland Security grants(a)Consideration of grant recipientsWith respect to grants administered and awarded to public or private nonprofit organizations by the Secretary of Homeland Security, unless otherwise required by law, in making determinations about such grants, the Secretary shall not consider enrollment in or use by such organizations of the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).(b)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 to the Secretary of Homeland Security for the Citizenship and Integration Grant Program of U.S. Citizenship and Immigration Services to award grants to public or private nonprofit organizations.207.United States Citizenship and Integration Foundation(a)EstablishmentThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration Services and in coordination with the Director of the National Office of New Americans, shall establish a nonprofit corporation or a not-for-profit, public benefit, or similar entity, which shall be known as the United States Citizenship and Integration Foundation.(b)PurposesThe purposes of the Foundation shall be—(1)to spur innovation in the promotion and expansion of citizenship preparation programs for individuals lawfully admitted for permanent residence (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)));(2)to evaluate and identify best practices in citizenship promotion and preparation and to make recommendations to the Director of U.S. Citizenship and Immigration Services and the Director of the National Office for New Americans about how to bring such best practices to scale;(3)to support direct assistance for immigrants seeking lawful permanent resident status (within the meaning of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)), or naturalization as a United States citizen; and(4)to support immigrant integration efforts in partnership with State and local entities.(c)Gifts to FoundationTo carry out the purposes described in subsection (b), the Foundation may—(1)solicit, accept, and make gifts of money and other property, in accordance with section 501(c)(3) of the Internal Revenue Code of 1986;(2)engage in coordinated work with the Department of Homeland Security, including U.S. Citizenship and Immigration Services, and the National Office of New Americans; and(3)accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Foundation.(d)ActivitiesThe Foundation shall carry out the purposes described in subsection (b) by—(1)making United States citizenship instruction and naturalization application services accessible to low-income and other underserved lawful permanent resident populations;(2)developing, identifying, and sharing best practices in United States citizenship promotion and preparation;(3)supporting innovative and creative solutions to barriers faced by individuals seeking—(A)to become naturalized citizens of the United States; or (B)to obtain certificates of citizenship;(4)increasing the use of, and access to, technology in United States citizenship preparation programs;(5)engaging communities in the process of United States citizenship and civic integration;(6)fostering public education and awareness;(7)coordinating the immigrant integration efforts of the Foundation with the integration efforts of U.S. Citizenship and Immigration Services and the National Office of New Americans; and(8)awarding grants to State and local governments consistent with such purposes.(e)Council of directorsTo the extent consistent with section 501(c)(3) of the Internal Revenue Code of 1986, the Foundation shall have a council of directors (referred to in this section as the Council), which shall be comprised of—(1)the Director of U.S. Citizenship and Immigration Services;(2)the Director of the National Office of New Americans; (3)the head of the Domestic Policy Council; and(4)10 individuals from national private and public nonprofit organizations that promote and assist lawful permanent residents with naturalization.(f)Executive Director(1)In generalThe Council shall appoint an Executive Director of the Foundation, who shall oversee the daily operations of the Foundation.(2)PowersThe Executive Director shall carry out the purposes described in subsection (b) on behalf of the Foundation by—(A)accepting, holding, administering, investing, and spending any gift, devise, or bequest of real or personal property made to the Foundation;(B)entering into contracts and other financial assistance agreements with individuals, public and private organizations, professional societies, and government agencies to carry out the activities of the Foundation;(C)entering into such other contracts, leases, cooperative agreements, and other transactions as the Executive Director considers appropriate to carry out the activities of the Foundation; and(D)charging such fees for professional services provided by the Foundation as the Executive Director considers reasonable and appropriate.(g)DeadlineThe Secretary of Homeland Security shall ensure that the Foundation is established and operational not later than 1 year after the date of the enactment of this Act.208.Pilot program to promote immigrant integration at State and local levels(a)Grants authorizedThe Director of the National Office of New Americans (referred to in this section as the Director), in coordination with the Assistant Secretary for Career, Technical, and Adult Education and the Assistant Secretary for Elementary and Secondary Education at the Department of Education, the Assistant Secretary for Employment and Training at the Department of Labor, the Assistant Secretary for the Administration of Children and Families at the Department of Health and Human Services, and the Chief of the Office of Citizenship at U.S. Citizenship and Immigration Services, shall establish a pilot program to award grants, on a competitive basis, to State, local, and Tribal governments— (1)to establish new immigrant councils to carry out programs to integrate new immigrants; and(2)to carry out programs to integrate new immigrants.(b)ApplicationTo be considered for a grant under this section, a State, local, or Tribal government may submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require, including—(1)a proposal to carry out 1 or more activities described in subsection (c);(2)the number of new immigrants who live in the jurisdiction of the applicant; and(3)a description of the challenges presented by introducing and integrating new immigrants into the State, local, or Tribal community, as applicable.(c)ActivitiesA grant awarded under this section may be used—(1)to form a new immigrant council, which shall—(A)consist of not fewer than 15 and not more than 19 representatives of the State, local, or Tribal government, as applicable;(B)include, to the extent practicable, representatives from—(i)the business community;(ii)faith-based organizations;(iii)civic organizations;(iv)philanthropic organizations;(v)nonprofit organizations, including nonprofit organizations with legal and advocacy experience working with immigrant communities;(vi)key education stakeholders, such as State educational agencies, local educational agencies, community colleges, and teachers;(vii)State, local, or Tribal economic development agencies;(viii)State, local, or Tribal health and human services agencies;(ix)State, local, or Tribal early childhood coordinating councils; and(x)State, local, or Tribal public libraries; and(C)meet not less frequently than once each quarter;(2)to provide subgrants to local communities, units of local government, Tribal governments, and nonprofit organizations (including veterans and civic organizations);(3)to develop, implement, expand, or enhance a comprehensive plan to introduce and integrate new immigrants into the applicable State by—(A)supporting English language and integration knowledge and skills development;(B)engaging with immigrant parents and other primary caretakers to support the healthy development, kindergarten readiness, and education success of children;(C)improving and expanding access to workforce training programs;(D)teaching United States history, civics, and citizenship rights and responsibilities;(E)improving financial literacy; and(F)focusing on other key areas of importance with respect to integration into the social, cultural, economic, and civic life of the United States; and(4)to engage receiving communities in the citizenship and civic integration process by—(A)increasing local service capacity;(B)building meaningful connections between newer immigrants and long-time residents;(C)publicizing the contributions of receiving communities and new immigrants; and(D)engaging leaders from all sectors of receiving communities.(d)Reporting and evaluation(1)Annual reportNot later than 90 days after the end of each fiscal year for which an entity receives a grant under this section, the entity shall submit to the Director an annual report that describes—(A)each activity carried out by the grant recipient using grant funds;(B)the service;(C)the number of new immigrants in the service area; and(D)the primary languages spoken in the service area.(2)Annual evaluationNot later than 90 days after the end of each fiscal year for which an entity receives a grant under this section, the Director shall conduct an annual evaluation of the grant program established under this section—(A)to assess and improve the effectiveness of the grant program;(B)to assess the future needs of—(i)new immigrants; and(ii)with respect to immigrant integration, State, local, and Tribal governments; and(C)to ensure that grant recipients and subgrantees use grant funds in accordance with this section.209.Authorization of appropriations for Foundation and pilot programThere are authorized to be appropriated for the first 2 fiscal years after the date of the enactment of this Act such sums as may be necessary to establish the Foundation and the pilot program described in section 208. Such amounts may be invested and any amounts resulting from such investments shall remain available for the operations of the Foundation and such pilot program without further appropriation. IIIReducing barriers to citizenship301.Sense of CongressIt is the sense of Congress that—(1)the naturalization of immigrants—(A)brings civic, economic, and social benefits to the United States; (B)enhances the richness and diversity of the United States; and(C)strengthens the United States;(2)millions of immigrants are eligible for naturalization but cannot access citizenship due a variety of reasons, including cost barriers, language access, and a lack of legal services and information;(3)the inability of millions of eligible immigrants to become citizens of the United States deprives the United States and the people of the United States of civic, economic, and social benefits; and(4)consistent with the process for naturalization established by the Constitution of the United States, codified by statute, and strengthened by regulations, the Federal Government, in coordination with State and local governments, community-based organizations, and other stakeholders, should establish policies and programs to encourage eligible immigrants to apply for naturalization and to facilitate the naturalization process, with the objective of helping 2,000,000 new Americans naturalize by the end of 2022.302.Immigration service fees(a)In generalSection 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) is amended to read as follows:(m)Immigration service fees(1)In generalExcept as provided in paragraph (2), all fees designated by the Secretary of Homeland Security in regulations as immigration adjudication fees shall be deposited as offsetting receipts into the Immigration Examinations Fee Account in the Treasury of the United States, whether such fees are collected directly by the Secretary or through clerks of courts.(2)Guam and Virgin Islands(A)GuamAll fees described in paragraph (1) that are received by the Secretary of Homeland Security from applicants residing in Guam shall be remitted to the Department of Revenue and Taxation of Guam. (B)Virgin IslandsAll fees described in paragraph (1) that are received by the Secretary of Homeland Security from applicants residing in the United States Virgin Islands shall be remitted to the Treasury Division of the United States Virgin Islands.(C)RestrictionsAll fees remitted pursuant to subparagraph (A) or (B) may not be expended for costs associated with—(i)the civil revocation of naturalization;(ii)Operation Second Look;(iii)Operation Janus;(iv)any activities or operations conducted by U.S. Immigration and Customs Enforcement (including Homeland Security Investigations) or U.S. Customs and Border Protection; or(v)any other activity or operation that is not directly related to immigration adjudications.(3)Fees for adjudication and naturalization services(A)In generalSubject to subparagraph (B), the Secretary of Homeland Security may set fees for providing adjudication and naturalization services at a level that will—(i)ensure recovery of the full costs of providing such services, or a portion of such services, including the costs of naturalization and similar services provided without charge to asylum applicants or other immigrants; and(ii)recover the full cost of administering the collection of fees under this paragraph, or a portion of such administrative costs.(B)Report requirement before fee increaseThe Secretary of Homeland Security may not increase any fee under this paragraph above the level of such fee as of January 1, 2019, before the date that is 60 days after the date on which the Secretary submits a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that—(i)identifies the direct and indirect costs associated with providing adjudication and naturalization services;(ii)distinguishes the costs referred to in clause (i) from immigration enforcement and national security costs;(iii)identifies the costs allocated for premium processing services to business customers, as prescribed under subsection (u); (iv)describes the extent to which the fee prescribed in subsection (u) is set at a level that ensures full recovery of the costs referred to in clause (iii);(v)identifies the amount of funding that is being allocated for the infrastructure improvements in the adjudications and customer-service processes prescribed under subsection (u); and(vi)contains information regarding the amount by which such fee will be increased.(C)Adjudications delay and backlog reportThe Secretary of Homeland Security shall submit a quarterly report to the congressional committees referred to in subparagraph (B) that identifies each instance in which—(i)the processing time of more than 10 percent of adjudications in any single category of immigration benefits surpasses the agency’s stated processing goal as of January 1, 2019;(ii)the processing time of more than 5 percent of applications for legal permanent residence surpasses 150 days; and(iii)the processing time of more than 5 percent of applications for naturalization surpasses 150 days.(4)Fee waivers for adjudication and naturalization services(A)No feeExcept as provided in subparagraph (E), if an alien's income is less than 150 percent of the Federal poverty line, no fee shall be charged or collected for—(i)an application, petition, appeal, motion, or other service described in this subsection; or (ii)the biometrics capture or background check associated with the items described in clause (i).(B)Reduced feeIf an alien's income is less than 250 percent of the Federal poverty line, not more than 50 percent of the applicable fee shall be charged or collected for an application, petition, appeal, motion, or service described in this subsection.(C)Special circumstancesIf an alien is under financial hardship due to extraordinary expenses or other circumstances affecting his or her financial situation to the degree that he or she is unable to pay a fee, no fee shall be charged or collected for—(i)an application, petition, appeal, motion, or other service described in this subsection; or (ii)the biometrics capture or background check associated with the items described in clause (i).(D)No fee charged for waiver requestNo fee shall be charged for a fee waiver or reduction request described in subparagraph (A), (B), or (C).(E)No waiver for certain feesThe fee for employment-based petitions and applications prescribed under subsection (u) may not be waived.(F)Means-tested benefitsThe Secretary of Homeland Security shall consider the receipt of means-tested benefits as a criterion for the purpose of demonstrating eligibility for a fee waiver or reduction under subparagraph (A), (B), or (C).(G)Application for fee waiverAn alien requesting a waiver or reduction of fees under subparagraph (A), (B), or (C) may submit—(i)a completed form, as prescribed by the Secretary; or (ii)an applicant-generated, written request for permission to have their immigration benefit request processed without payment of the required fee.(H)Federal poverty line definedIn this paragraph, the term Federal poverty line has the meaning given the term poverty line in section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)), including any revision required under such section applicable to a family of the size involved..(b)Sense of CongressIt is the sense of Congress that—(1)the Secretary of Homeland Security should set fees under section 286(m)(3) of the Immigration and Nationality Act (8 U.S.C. 1356(m)(3)) at a level that ensures recovery of only the direct costs associated with the services described in such section; and(2)Congress should appropriate to the Secretary of Homeland Security such funds as may be necessary to pay for—(A)the indirect costs associated with the services described in such section;(B)the adjudication of refugee and asylum processing;(C)the costs of administering the Systematic Alien Verification for Entitlements Program (commonly known as SAVE);(D)the adjudication of naturalization applications not covered in full by the fees paid by applicants;(E)the reduction or elimination of fees granted to fee waiver applicants; and(F)grants to public and private nonprofit organizations for the purposes of citizenship and training.(c)Technical amendmentSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended—(1)in subsections (a) and (b), by striking Service each place such term appears and inserting Department of Homeland Security;(2)in subsections (d), (e), (f), (h), (i), (j), (k), (l), (n), (o), (q), (t), and (u), by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; (3)in subsection (k), (l), and (t), by striking Immigration and Naturalization Service each place such term appears and inserting Department of Homeland Security; and (4)in subsection (r)—(A)in paragraph (2), by striking Department of Justice and inserting Department of Homeland Security; and(B)in paragraphs (3) and (4), by striking Attorney General each place it appears and inserting Secretary of Homeland Security.303.Waiver of English requirement for senior new AmericansSection 312 of the Immigration and Nationality Act (8 U.S.C. 1423) is amended by striking subsection (b) and inserting the following:(b)The requirements under subsection (a) shall not apply to any person who—(1)is unable to comply with such requirements because of physical or mental disability, including developmental or intellectual disability; or(2)on the date on which the person’s application for naturalization is filed under section 334—(A)is older than 65 years of age; and(B)has been living in the United States for periods totaling at least 5 years after being lawfully admitted for permanent residence.(c)The requirement under subsection (a)(1) shall not apply to any person who, on the date on which the person’s application for naturalization is filed under section 334—(1)is older than 50 years of age and has been living in the United States for periods totaling at least 20 years after being lawfully admitted for permanent residence;(2)is older than 55 years of age and has been living in the United States for periods totaling at least 15 years after being lawfully admitted for permanent residence; or(3)is older than 60 years of age and has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence.(d)The Secretary of Homeland Security may waive, on a case-by-case basis, the requirement under subsection (a)(2) on behalf of any person who, on the date on which the person’s application for naturalization is filed under section 334—(1)is older than 60 years of age; and(2)has been living in the United States for periods totaling at least 10 years after being lawfully admitted for permanent residence..304.Reduce financial obstacles to naturalizationSection 316 of the Immigration and Nationality Act (8 U.S.C. 1427) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)The Secretary of Homeland Security shall impose a fee in an amount not to exceed $50 for the consideration of an application for naturalization. Nothing in this subsection may be construed to limit the authority of the Secretary to set adjudication fees for other benefit applications other than naturalization in accordance with section 286(m)..305.Naturalization for certain United States high school graduates(a)In generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting after section 320 the following:321.Citizenship for certain United States high school graduates(a)Requirements deemed satisfiedAn alien described in subsection (b) shall be deemed to have satisfied the requirements under section 312(a).(b)Aliens describedAn alien is described in this subsection if the alien submits an application for naturalization under section 334 that contains—(1)transcripts from public or private schools in the United States demonstrating that the alien completed—(A)grades 9 through 12 in the United States and was graduated with a high school diploma; and(B)a curriculum that reflects knowledge of United States history, government, and civics; and(2)a copy of the alien’s high school diploma..(b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 320 the following:Sec. 321. Citizenship for certain United States high school graduates..(c)ApplicabilityThe amendments made by this section—(1)shall take effect on the date of the enactment of this Act; and (2)shall apply to applicants for naturalization who apply for naturalization on or after such date.(d)RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations to carry out the amendment made by subsection (a).306.Family integrationSection 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by striking 21 years of age and inserting 18 years of age.307.Revision of grounds for deportationSection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended by striking paragraph (5).308.Waiver to ensure access to citizenshipThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—(1)in section 212 (8 U.S.C. 1182)—(A)in subsection (a)(6)(C)—(i)in clause (ii)—(I)by inserting and willfully after falsely each place such term appears; and(II)in subclause (I), by striking or any other Federal or State law; and(ii)by striking clause (iii); and(B)in subsection (i), by amending paragraph (1) to read as follows:(1)The Attorney General or the Secretary of Homeland Security may, in the discretion of the Attorney General or the Secretary, waive the application of subsection (a)(6)(C)(ii) with respect to an immigrant who is the parent, spouse, son, or daughter of a United States citizen or of an alien lawfully admitted for permanent residence, or with respect to an alien granted classification under clause (iii) or (iv) of section 204(a)(1)(A), if the Attorney General or the Secretary determines that the admission to the United States of such alien would not be contrary to the national welfare, safety, or security of the United States.; and(2)in section 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)), by inserting and willfully after falsely each place such term appears.309.Naturalization ceremonies(a)In generalThe Chief of the Office of Citizenship of the External Affairs Directorate of U.S. Citizenship and Immigration Services, in consultation with the Deputy Director for Citizenship and Inclusion of the National Office of New Americans, the Director of the National Park Service, the Archivist of the United States, and other appropriate Federal officials, shall develop and implement a strategy to enhance the public awareness of naturalization ceremonies.(b)VenuesIn developing a strategy under subsection (a), the Chief and the Deputy Director shall consider the use of outstanding and historic locations as venues for select naturalization ceremonies.(c)Reporting requirementThe Secretary shall annually submit a report to Congress that describes—(1)the content of the strategy developed under subsection (a); and(2)the progress made towards the implementation of such strategy.310.Proud to Be a United States Citizen Program(a)EstablishmentNot later than January 1, 2022, the Secretary of Homeland Security shall establish the Proud to Be a United States Citizen Program (referred to in this section as the Program) to promote United States citizenship.(b)Outreach activitiesIn carrying out the Program, the Secretary shall—(1)develop outreach materials targeted to noncitizens who have been lawfully admitted for permanent residence to encourage such aliens to apply to become citizens of the United States;(2)disseminate the outreach materials developed pursuant to paragraph (1) through public service announcements, advertisements, and such other media as the Secretary determines is appropriate;(3)conduct outreach activities targeted to noncitizens believed to be eligible to apply for naturalization through communications by text, email, and the United States postal service, including—(A)notifying individuals of their possible eligibility to apply for naturalization;(B)informing such individuals about the requirements and benefits of United States citizenship;(C)providing such individuals with partially completed naturalization applications, using available data about such individuals and instructions about how to complete the application; and(D)providing such individuals with information about where to get free or low-cost assistance to apply for naturalization and to prepare for the required English and civics exams.311.Mission of U.S. Citizenship and Immigration ServicesSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) is amended—(1)by striking Bureau of each place such term appears and inserting U.S.; and(2)in subsection (a)—(A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; and(B)by inserting after paragraph (1) the following:(2)Mission statementThe mission of U.S. Citizenship and Immigration Services is to secure America’s promise as a Nation that welcomes immigrants and refugees by—(A)providing accurate and useful information to its customers;(B)granting humanitarian, immigration, and citizenship benefits;(C)promoting an awareness and understanding of citizenship; and (D)ensuring the integrity of the United States immigration system..312.Automatic registration of eligible individuals(a)DefinitionsIn this section and section 313:(1)Automatic registration systemThe term automatic registration system means a system developed by a State that—(A)except as provided in subparagraph (B), registers all newly naturalized individuals to vote in elections for Federal office conducted in such State by transferring the information necessary for voter registration from the Department of Homeland Security to the State voter registration database; and(B)excludes from registration—(i)any individual who affirmatively declines to be registered; and(ii)any individual who is determined to be ineligible for registration.(2)Newly naturalized citizenThe term newly naturalized citizen means an individual who—(A)has an approved application for naturalization as a United States citizen;(B)has taken the oath described in section 337 of the Immigration and Nationality Act (8 U.S.C. 1448); and (C)has received a certificate of naturalization under section 338 of such Act (8 U.S.C. 1449).(3)SecretaryThe term Secretary means the Secretary of Homeland Security.(b)Automatic registration system for the newly naturalized(1)In generalThe chief election official of each State shall establish and operate an automatic registration system for newly naturalized citizens to vote in elections for Federal office conducted in the State, in accordance with this section.(2)Use of Department of Homeland Security recordsThe chief election official of each State shall—(A)upon receiving information from the Secretary about a newly naturalized citizen who has not declined voter registration—(i)ensure that such individual fulfills any local or State qualifications to register to vote relating to legal competency and past criminal convictions; and(ii)determine whether such individual is subject to privacy protections for victims of domestic violence or people with sensitive or high-profile professions;(B)not later than 15 days after receiving information from the Secretary about an individual pursuant to section 313, ensure that the individual is registered to vote in elections for Federal office conducted in the State unless the individual is disqualified from voting by reason of incompetency or past criminal conviction;(C)not later than 45 days after receiving information from the Secretary about an individual pursuant to section 313, send written notice to the individual, in addition to other means of notice established under this section, of the individual’s voter registration status; and(D)exclude from all public availability or disclosure the voter registration records of any newly naturalized citizens who are protected by applicable State or local laws that prevent publication of the home address and other personally identifying information about victims of domestic violence and people with sensitive or high-profile professions.(c)Contents of written notice to newly registered votersThe written notice required under subsection (b)(2)(C) shall—(1)indicate the individual has been registered to vote;(2)describe the substantive qualifications of an elector in the State, as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508);(3)set forth the consequences for false registration;(4)instruct the individual to cancel his or her voter registration if he or she does not meet all of the qualifications referred to in paragraph (2); and (5)providing instructions for—(A)cancelling voter registration, if necessary pursuant to paragraph (4); and(B)correcting any erroneous information in the individual’s voter registration record.(d)Treatment of individuals younger than 18 years of ageA State may not refuse to register a newly naturalized citizen under this section on the grounds that the individual is younger than 18 years of age on the date on which the Secretary receives information with respect to the individual if the individual is at least 16 years of age on such date.313.Department of Homeland Security assistance in registration(a)In generalThe Secretary shall—(1)assist the chief election official of each State to carry out the functions set forth in section 312(b) in accordance with this section; and(2)provide each individual approved for naturalization with a document that—(A)informs the individual of—(i)the substantive qualifications of an elector in the State, as set forth in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508); and(ii)the consequences of false voter registration;(B)instructs the individual to decline to register to vote if the individual does not meet all of the qualifications referred to in subparagraph (A)(i);(C)informs the individual that—(i)voter registration is voluntary; and (ii)registering to voter or declining to register to vote—(I)will not affect the individual’s citizenship status;(II)will not affect the availability of services or benefits to which the individual is entitled; and(III)will not be used for other purposes;(D)informs the individual that affiliation or enrollment with a political party may be required to participate in an election to select the party’s candidate in an election for Federal office;(E)provides any individual who accepts voter registration the option of affiliating or enrolling with a political party;(F)informs the individual that he or she will not be registered to vote if he or she—(i)signs the document;(ii)does not take the oath of allegiance to the United States required for naturalization under section 337 of the Immigration and Nationality Act (8 U.S.C. 1448); and(iii)is not issued a certificate of naturalization;(G)instructs any individual who accepts voter registration to provide his or her residential address or coordinates if different from his or her mailing address on file with U.S. Citizenship and Immigration Services;(H)directs individuals to—(i)sign in a designated space to decline voter registration; or (ii)sign in a different designated space to attest that the individual—(I)affirms that information provided on the document is true and complete to the best of the individual’s knowledge;(II)will fulfill nationally applicable age, citizenship, and residency requirements to vote upon the individual’s naturalization; and(III)accepts voter registration if determined by State election officials to be eligible to register in the individual’s State and municipality of residence; and(I)provides a phone number and other widely accessible means of contacting U.S. Citizenship and Immigration Services with questions about, or for assistance with, completing sections of the document concerning automatic voter registration, as set forth in subsection (d). (b)Instructions on automatic registrationThe Secretary shall require each individual approved for naturalization to sign and submit to the Secretary the document received pursuant to subsection (a)(2) at the time he or she takes the oath described in section 337 of the Immigration and Nationality Act (8 U.S.C. 1448) to acknowledge that he or she understands the information contained in the document and will comply with the applicable requirement.(c)Information submissionNot later than 15 days after a newly naturalized citizen submits a signed document to the Secretary in accordance with subsection (b), unless the individual declines to be registered to vote when signing the document, the Secretary shall submit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) to the extent possible—(1)the individual’s given names and surnames;(2)the individual’s date of birth;(3)the individual’s residential address or coordinates;(4)confirmation that the individual is a citizen of the United States;(5)the date on which the individual was sworn in as a United States citizen;(6)the individual’s signature in electronic form, if available; and(7)information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information.(d)Registration assistanceThe Secretary shall—(1)publish information about, and instructions for, accepting or declining automatic voter registration for newly naturalized citizens—(A)on the U.S. Citizenship and Immigration Services website; and (B)in materials routinely provided to approved applicants for United States citizenship; and (2)create a telephonic hotline staffed by live operators to provide assistance with registration to approved applicants for United States citizenship.314.Voter protection and security in automatic registration(a)Protections for errors in registrationAn individual may not be prosecuted under any Federal or State law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on the ground that the individual—(1)is not eligible to vote in elections for Federal office, but—(A)was automatically registered to vote under this title; or(B)was automatically registered to vote under this title and subsequently voted without willful intent to do so unlawfully;(2)was automatically registered to vote under this title at an incorrect address; or(3)declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this title.(b)Limits on use of automatic registrationThe automatic registration of any individual, an individual’s declination to register to vote, or an individual’s failure to make an affirmation of citizenship under this title may not be used as evidence against that individual in any State or Federal law enforcement proceeding. An individual’s lack of knowledge or willfulness of such registration may be conclusively demonstrated by the individual’s testimony.(c)Contributing agencies’ protection of informationNothing in this title may be construed to authorize the Department of Homeland Security to collect, retain, transmit, or publicly disclose, except to State election officials, as authorized under this title—(1)an individual’s decision to decline to register to vote or to not register to vote;(2)an individual’s decision to not affirm his or her citizenship; or(3)any information that a contributing agency transmits pursuant to section 313(c), except in pursuing the agency’s ordinary course of business.(d)Public disclosure prohibitedState election officials may not publicly disclose, with respect to any individual for whom any a State election official receives information from the Department of Homeland Security—(1)any information that is not necessary to voter registration;(2)any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a));(3)any portion of the individual’s Social Security number;(4)any portion of the individual’s motor vehicle driver’s license number;(5)the individual’s signature;(6)the individual’s telephone number; or(7)the individual’s email address.315.Effective dateSections 312, 313, and 314 shall take effect on January 1, 2022.IVRefugee resettlement and integration401.Definition of SecretaryIn this title, the term Secretary means the Secretary of State.402.Minimum number of refugees to be admittedSection 207(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1157(a)(2)) is amended by inserting after as the President determines the following: (except that in any fiscal year after fiscal year 2018, such number may not be less than 125,000).403.Pre-arrival English language and work orientation training for approved refugee applicants(a)In generalThe Secretary shall establish overseas refugee training programs to offer to refugees described in subsection (b) optional English-as-a-second-language and work orientation training before departure for the United States.(b)Refugees describedRefugees described in this subsection are refugees who have been—(1)approved for admission to the United States;(2)conditionally approved for admission to the United States; or(3)selected at the discretion of the U.S. Refugee Admission Program.(c)Design and implementationIn designing and implementing the programs referred to in subsection (a), the Secretary shall consult with or enter into a contract with 1 or more nongovernmental or international organizations that has—(1)direct affiliation with the United States refugee resettlement program; and(2)appropriate expertise in developing curriculum and teaching English as a second language.(d)Impact on processing timesThe Secretary shall ensure that training programs under this section—(1)are offered to refugees as strictly optional;(2)occur within applicable processing times; and(3)do not delay or prevent the departure for the United States of any refugee who has been approved for admission to the United States.(e)Timeline for implementation(1)Initial implementationNot later than 1 year after the date of the enactment of this Act, the Secretary shall ensure that training programs under this section are fully and consistently operational in not fewer than 3 refugee processing regions.(2)Additional implementationNot later than 2 years after the date of the enactment of this Act, the Secretary shall notify the appropriate committees of Congress that such training programs are fully and consistently operational in not fewer than 5 refugee processing regions.(f)GAO study and report(1)StudyThe Comptroller General of the United States shall conduct a study on the implementation of this section that includes—(A)an assessment of—(i)the quality of English-as-a-second-language curricula and instruction; and(ii)the benefits to refugees of the work orientation and English-as-a-second-language training programs; and(B)recommendations on whether such programs should be continued, broadened, or modified. (2)ReportNot later than 4 years after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the findings of the study under paragraph (1).(g)Rule of constructionNothing in this section shall be construed to require a refugee to participate in a training program under this section as a precondition for the admission of the refugee to the United States.404.Update of reception and placement grantsBeginning in fiscal year 2021, in setting the amount of reception and placement grants for refugees, the Secretary shall ensure that—(1)the grant amount is adjusted to an amount that is adequate to provide for the anticipated initial resettlement needs of refugees and includes adjustments for inflation and the cost of living;(2)the administrative portion of such grants provided at the beginning of the fiscal year to each national resettlement agency is sufficient to ensure adequate local and national capacity to serve the initial resettlement needs of the number of refugees the Secretary anticipates the agency will resettle during the fiscal year; and(3)additional amounts are provided to each national resettlement agency promptly upon the arrival of refugees that, exclusive of the amounts provided pursuant to paragraph (2), are sufficient to meet the anticipated initial resettlement needs of such refugees and support local and national operational costs in excess of the amount described in paragraph (1).405.Case management grant program(a)EstablishmentThe Director of the Office of Refugee Resettlement shall make grants to national resettlement agencies to operate a case management system for the purpose of offering case management to qualified individuals to assist in accessing any service, benefit, or assistance for which qualified individuals are eligible provided by—(1)the Office of Refugee Resettlement;(2)any other Federal, State, or local agency; and(3)a private entity or a nonprofit organization.(b)Period of qualification(1)In generalExcept as provided in paragraph (2), a qualified individual may receive case management services under this section during the period beginning on the date on which the qualified individual was determined to be eligible for resettlement, acculturation, or subsistence services provided by the Office of Refugee Resettlement and ending on the date that is 1 year after the date on which the qualified individual ceases to be so eligible.(2)Exceptional circumstances(A)In generalNotwithstanding paragraph (1), an individual described in subparagraph (B) may receive such case management services during the period beginning on the date on which such individual was determined to be eligible for resettlement, acculturation, or subsistence services provided by the Office of Refugee Resettlement and ending on the date that is 3 years after the date on which such individual ceases to be so eligible.(B)Exceptional circumstancesAn individual described in this subparagraph is a qualified individual who—(i)is 65 years of age or older;(ii)has extraordinary resettlement or acculturation needs that impede the ability of the individual to achieve durable self-sufficiency;(iii)is a refugee resettled from a situation of protracted displacement;(iv)is a member of a family caring for an unattached refugee minor; or(v)on the date on which the individual was admitted to the United States—(I)had a disability or serious medical condition;(II)had a mental health condition;(III)was part of a household headed by a single parent; or(IV)was a victim of a severe form of violence.(c)Savings clauseNothing in this section shall be construed as affecting the authority of the Director of the Office of Refugee Resettlement under section 412(e)(7)(A) of the Immigration and Nationality Act (8 U.S.C. 1522(e)(7)(A)) or of any other section of such Act to provide case management services to qualified individuals who have been in the United States for longer than 3 years.(d)DefinitionsIn this section:(1)Qualified individualThe term qualified individual means an individual who was, at any time, eligible for resettlement, acculturation, or subsistence services provided by the Office of Refugee Resettlement.(2)Resettlement, acculturation, or subsistence servicesThe term resettlement, acculturation, or subsistence services includes each of the services provided by the Office of Refugee Resettlement to aliens (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))), except the case management services under this section.406.Increase in cash payments(a)In generalSection 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended—(1)in subsection (a)—(A)in paragraph (1), by adding at the end the following:(C)Subject to the availability of funds, assistance and social services for employment and health and living expenses under this section shall be available to refugees for a period of not less than 1 year.;(B)in paragraph (5), by adding at the end the following: Subject to the availability of funds, such assistance and services shall be made available to refugees for a period of not less than 1 year.; and(2)in subsection (e)(1)—(A)by striking (1) and inserting (1)(A); and(B)by adding at the end the following:(B)Subject to the availability of funds, such assistance shall be provided for not less than 1 year beginning on the first day of the month in which a refugee enters the United States..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is the earlier of—(1)the first day of the first fiscal year beginning after the date of the enactment of this Act; or(2)the date on which a final rule is promulgated to implement such amendments.(c)Rule of constructionNothing in this section or in the amendments made by this section shall be construed as limiting or reducing assistance provided for a period that is more than 1 year.VProtections for immigrants501.Personally identifiable informationA recipient of a grant described in, or established under, this title may not be required, as a condition of receiving such a grant, to transmit the personally identifiable information of an immigrant, or a family member or household member of an immigrant, served by the recipient.502.Voluntary participation in integration and inclusion activitiesThe participation of an immigrant in any integration or inclusion activity under this Act shall be strictly voluntary.